NO. 04-15-00183-CR

                           FOURTH COURT OF APPEALS
                              SAN ANTONIO, TEXAS

                                RICHARD LARES,

                                  Appellant

                                      V.


                              THE STATE OF TEXAS,

                                   Appellee

                          RESPONSE TO ORDER DENYING               ~   "   ■ ■   - —
                    MOTION TO STAY JUDGMENT AND CONVICTION

TO THE HONORABLE JUSTICES OF SAID COURT:

     Now Comes, Richard Lares, TDCJ #1592255, Appellant herein, in style and

cause number and files this Response to Order Denying Motion to Stay Judgment

and Conviction and in support shows the following:

     Appellant, Lares, is Not being represent by counsel because the court

appointed cousel, Mr. Barry P. Hitchings, withdrew representation on June 12,2015

and put appellant back on Pro Se status.     Said Counsel filed Anders Brief with

out interviewing appellant and without visiting appellant and denied appellant

an opporturnity to explain the circumstances of the case.

      Appellant is requesting that his Motion to Stay Judgment and Conviction

be reconsidered since appellant is Pro Se.

      Appellant did not submit hybrid Motion and is currently working on Appel

lant Brief on Appeal since appointed counsel withdrew.

                                    Prayer

WHEREFORE PREMISES CONSIDERED, Appellant Prays that the Honorable Justices rec

onsider appellant's Motion to Stay Judgment and Conviction and Grant said Motion

since Appellant is without representation.     Further Appellant Court Appointed

Counsel never mention that Appellant suffers from Mental Illness and Disorders

and abandoned his client witout personally interviewing him.
SO MOVED,   SO PRAYED FOR.

                                                  Sincerely Submitted,


                                                       6£
                                                  Richard Lares, Pro Se

                              CERTIFICATE OF SERVICE

      I have read the pleadings and to the best of my knowlidge and belief, for

med after reasonable inquiry, that the instrument is not groungless, or brought-

in bad faith or brought for the purpose of harrassment, unnecessary delay,jor

any other improper purpose.    That on July 8, 2015 a true and correct copy was

sent by U.S. Postal Mail to the Fourth Court of Appeals Clerk at Cadena-Reeves

Justice Center, 300 Dolorosa, Suite 3200, San Antonio, Texas 78205-3037.

                                                  Respectfully,



                                                  Richard Lares, #1592255
                                                  Pack 1 Unit
                                                  2400 Wallace Pack Rd.
                                                  Navasota, Texas 77868




                                "De Oppresso Liber"
                              U.S. Army Combat Veteran
           C lexk               ftiutti Ccur]-                  ; 7-r-/r

                    \_   trei
                                                 M.




                                                      4,           /

       J




                    x            ^




            1',Ve

                           «~V                         t,




4r>r




                                                 /v
                                                            /
                         09 3Ut 2O2.S   FM 7 i.
Uc\[ ccc
           7B205303733